DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 3/10/2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877).
With respect to claim 4, Sakai et al disclose: An optical scanner [ taught by distance measuring device (10); figure 1 ], comprising: a light source array configured to generate a laser beam [ figure 1 teaches a light emitting element (12) ]; an optical deflector including a plurality of liquid crystal cells [ taught by scanning element (13) wherein page 3 of the translations states, “…In the present embodiment, the scanning element 13 is composed of, for example, a liquid crystal element. The scanning element 13 includes a plurality of regions divided in a matrix, and the phase of light can be controlled in each of the plurality of regions…” ], which transmit the laser beam [ shown schematically by figure 1 ], the optical deflector configured to deflect a transmission path of the laser beam depending on a voltage applied to the plurality of liquid crystal cells [ page 4 of the translation states, “…The liquid crystal material constituting the liquid crystal layer 32 changes the optical characteristics by manipulating the orientation of the liquid crystal molecules in accordance with the voltage (electric field) applied between the substrates 30 and 31…” ]; an optics assembly configured to scan the laser beam deflected by the optical defector in a horizontal direction [ taught by the plano-concave lens (21) in figure 10 wherein page 7 of the translation states, “…A plano-concave lens 21 is provided on the exit surface side of the scanning element 13. The planoconcave lens 21 is arranged so that its plane faces the scanning element 13. The plano-concave lens 21 diffuses laser light. That is, the plano-concave lens 21 emits laser light at an emission angle (refraction angle) θ ′ larger than the incident angle θ. According to the embodiment, the scanning range of the laser beam can be widened...]; and a controller configured to adjust the voltage applied to the plurality of liquid crystal cells [ taught by main control unit (19) wherein page 3 of the translation states, “…The main control unit 19 controls the scanning operation of the scanning element 13 by applying a plurality of voltages to the scanning element 13…” ].
Claim 4 differs from Sakai et al by reciting that the light source comprises an array.
Figure 4A of Yoo et al teaches that it was known before the time of filing of the present application to have used a light source array (10) to create a line source in the vertical direction to be scanned in the horizontal direction.
It would have been obvious to have used a line array as a source, as taught by Yoo et al, in the device of Sakai et al because line source facilitated more efficient scanning of a field of view.
Claim 5 is taught by figure 4 of Yoo et al, thus being obvious for the reasons applied to parent claim 4.
Figure 1 of Sakai et al shows the optical deflector (13) interposed between the light source (12) and wherein figure 10 shows its output sent to transmission optics (12), thus rendering claim 12 obvious for the reasons applied to parent claim 4.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877), as applied to claim 4 above, and further in view of Dorschner et al (USPN 4,964,701).
Claim 13 differs from the combination of Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877) applied to claim 4 by reciting the use of a reflective element using liquid crystal cells.
It is first noted that Yoo et al teaches using a reflective beam steering element (12) located to the side of a light source (10).
Therefore, the combination of Yoo et al and Sakai et al, as applied to claim 4, would need to use a reflective element with liquid crystal cells to meet claim 13.
Dorschner et al teaches that it was known to use liquid crystal cell reflectors to steer laser radar beams.
Claim 13 would have been obvious because this teaching of Dorschner et al establishes that liquid crystal cells can be substituted for other types of reflective element for the function of beam steering wherein there are no non-expected results.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877), as applied to claim 5 above, and further in view of Hu et al (CN 209911542 U).
Claim 6 differs from Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877) applied to claim 5 by adding a collimating lens to collimate the output of the laser source.
Figure 2 of Hu et al establishes that it was known before the time of filing of the present application to have used a collimation lens (114) to collimate light being input to a beam steering element (112).
It would have been obvious to have applied this teaching to the combination of Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877) because collimation would have improved resolution of the scanned beams.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877), as applied to claim 4 above, and further in view of Pakkala et al (CN 110998365 A).
The modification of Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877) applied to claim 4 that would produce claim 13 would use multiple units, thus producing multiple light source arrays and multiple optical deflectors.
Figure 18 of Pakkala et al teaches that it was known to use multiple lidar systems (1802a-d) arranged around a vehicle to provide 360 degrees of coverage.
It would have been obvious to have mounted plural lidar systems produced by Sakai et al (JP 2018197680 A) in view of Yoo et al (United States Patent Application Publication No. 2020/0200877) around a vehicle because 360-degree coverage would have been desired in autonomous vehicle systems.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-3 are allowed.
The cited prior art, taken alone or in combination does not teach a first partition wall electrode and a second partition wall electrode formed on partition wall surfaces which partition each of the liquid crystal cells; a first electrode array including electrodes formed on a first substrate and arranged with a predetermined spacing; and a second electrode array formed on a second substrate to be symmetrical to the first electrode array – when these elements are taken in the entire context of either claim 1 or claim 7.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645